Citation Nr: 0836631	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-07 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the Denver, 
Colorado Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for bilateral hearing loss and for 
tinnitus.


FINDINGS OF FACT

1.  The veteran's in-service duties were consistent with 
exposure to loud noise.

2.  The veteran's hearing was normal at separation from 
service.

3.  Bilateral hearing loss was not found until many years 
after service and the competent evidence does not causally 
relate such hearing loss to active service.

4.  The veteran did not report tinnitus during service; and 
the earliest report of tinnitus was made many years after 
service.  The competent evidence does not causally relate 
tinnitus to active service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  The veteran's tinnitus was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hearing Loss and Tinnitus

The veteran contends that he developed bilateral hearing loss 
and tinnitus as a result of exposure to noise during service.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for 
hearing loss is regulated at 38 C.F.R. § 3.385, which 
provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The Court explained 
that:



[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet. App. at 160.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The veteran's service medical records do not show evidence of 
hearing loss or tinnitus.  The veteran had a medical 
examination in September 1966 for enlistment into active 
service.  On testing at that time, the auditory thresholds in 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz ranged 
from 0 decibels to 15 decibels.  Notes from outpatient 
treatment during service do not show any complaints involving 
the ears or hearing.  In a September 1968 medical history, 
completed in preparation for separation from service, the 
veteran checked "no" for any history of ear, nose, or 
throat trouble or running ears.  Test results from that time 
reported the auditory thresholds in the frequencies 500, 
1000, 2000, 3000, 4000 Hertz as all at 0 decibels.  The 
veteran's service separation document, DD Form 214, reflects 
that his specialty was light vehicle driver, and that his 
last duty assignment was with an artillery unit.

The veteran filed a claim in July 2003 for service connection 
for several disabilities, including hearing loss and 
tinnitus.  In the claim and in later supporting statements, 
he asserted that hearing loss, and constant ringing in his 
left ear, had each begun in service.  He reported that he 
drove a truck during service in Vietnam, and that the exhaust 
of the truck was near his left ear, and was very loud.  He 
indicated that he later served at a Fort in Oklahoma, 
delivering and unloading artillery rounds to a firing range.  
He related that he spent two to three hours a day unloading 
the ammunition while other servicemembers were firing the 
artillery guns, and that he performed those duties for about 
six months.  The veteran reported that he had not received 
any medical treatment for his hearing loss and tinnitus.

The veteran had a VA audiological examination in September 
2004.  The examining audiologist noted having reviewed the 
veteran's claims file.  The veteran reported constant ringing 
in both ears.  The examination report noted military noise 
exposure of two years working in transportation, and non-
military noise exposure of post-service work as a machinist.  
The veteran denied having any noisy hobbies.  The examiner 
noted that the tinnitus that the veteran described was 
typical of a history of exposure to excessive noise.  Testing 
revealed bilateral mixed hearing loss, moderately severe in 
the left ear, and mild in the right ear.  The pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
35
35
LEFT
55
60
45
55
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The examiner stated:

Based on the information of normal 
hearing at the time of discharge, it is 
my opinion that the vet[eran]'s hearing 
loss and tinnitus are less likely as not 
a result of noise exposure suffered while 
in military service.

In a December 2005 statement, the veteran wrote that he had 
not been exposed after service, at work or elsewhere, to 
noise that would cause hearing loss.

The separation document information that the veteran served 
in an artillery unit is consistent with the veteran's account 
of noise exposure during service.  However, a grant of 
service connection would only be appropriate if the evidence 
causally relates such noise exposure to active service.  

Here the veteran has subjectively reported a history of 
hearing loss and tinnitus since active service.  In this 
regard, the Board acknowledges that he is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, in the present case, there are no documented reports 
or treatment for hearing loss or tinnitus until several 
decades following separation from active service.  Indeed, 
the absence of documented complaints or treatment for this 
lengthy period following military discharge is more probative 
than his current recollection as to symptoms experienced in 
the distant past.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements. 

Moreover, the record does not contain any competent opinion 
causally relating the current hearing loss and tinnitus to 
active service.  To the contrary, the VA examiner in 
September 2004 found that it was less likely than not that 
the current hearing loss and tinnitus were causally related 
to active service.  As that opinion was offered following a 
review of the claims folder and after an objective evaluation 
of the veteran, it is found to be highly probative.  Again, 
no competent evidence of record refutes that opinion.  The 
veteran himself believes that his current bilateral hearing 
loss and tinnitus are causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In sum, the evidence does not support an award of service 
connection for bilateral hearing loss or tinnitus.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Complete notice was sent in letters dated in October 2003, 
July 2004, and March 2006.  Notice regarding rating criteria 
and effective date provisions was included in the March 2006 
letter, which was sent after the December 2004 adjudication 
of the claim.  That error was harmless, however; because the 
Board is denying the service connection claims on appeal, so 
no rating or effective date will be assigned with respect to 
those claimed conditions.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements; and the veteran is not prejudiced by a decision 
on the claim at this time.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


